DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 1/5/22 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-18, 21, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites, “the particle detector being configured such that in operation the environment about the electron emissive surface(s) and/or the electron collector surface is/are different to the environment immediately external to the detector.”
Claim 3 recites that the particle detector is “configured so as to allow for user control of the environment about the electron emissive surface(s) and/or the electron 
Claim 5 recites that the particle detector is “configured to decrease a vacuum conductance thereof compared with a similar or otherwise identical particle detector of the prior art that is not so configured.” 
Claim 6 recites that the particle detector is “configured to operate such that a gas flowing external to internal the particle detector and/or from internal to external the particle detector does not have the flow characteristics of a conventional fluid.”
Claim 7 recites that the particle detector is “configured to lower the gas pressure internal the particle detector.”
Claim 8 recites that the particle detector is “configured to lower the gas pressure internal the particle detector sufficient to alter the flow characteristics of the gas flowing external to internal the particle detector and/or from internal to external the particle detector.”
Claim 18 recites, “the particle detector being configured such that in operation the environment about the electron emissive surface(s) and/or the electron collector surface is/are different to the environment immediately external to the detector” and “the off-axis input particle optic apparatus is configured to inhibit or prevent stagnation of a gas about the particle detector.”
Claim 23 recites, “[the particle detector] configured to…increasing the gas pressure internal the particle detector.”
The above noted limitations of claims 1, 3, 5, 6, 7, 8, 18, and 23 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. 
In response to the above rejections, applicant must clarify whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. 
Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or




 Claims 1-11, 13-18, 21, 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “the environment about the electron emissive surface” and “the environment immediately external to the detector.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitation “the environments about (i) the electron emissive surface(s) and/or the electron collector surface” In claim 1, upon which claim 2 depends, the singular word “environment” instead of the plural “environments.”  It is unclear whether this change indicates a change in scope, or is simply a mistake of antecedent basis.
Claim 5 recites, “[the particle detector] configured to decrease a vacuum conductance thereof compared with a similar or otherwise identical particle detector of the prior art that is not so configured.” This reference makes the claim indefinite because the reference to the prior art is not clear. Particularly, it is unclear whether “a similar or otherwise identical particle detector of the prior art” exists. As such, one of ordinary skill 
Claim 6 recites, “[the particle detector is] configured to operate such that a gas flowing external to internal the particle detector and/or from internal to external the particle detector does not have the flow characteristics of a conventional fluid.” It is unclear what characteristics would delineate a divergence from the characteristics of the flow of a conventional fluid. Further, the phrase “the flow characteristics” lacks antecedent basis in the claims.
Claim 7 recites, “the gas pressure internal the particle detector.” There is insufficient antecedent basis for “the gas pressure” in the claim.
Claim 8 recites, “[the particle detector is] configured to lower the gas pressure internal the particle detector sufficient to alter the flow characteristics of the gas flowing...” The phrases “the flow characteristics” and “the gas flowing” lack antecedent basis in the claims.
Claim 18 recites the limitation “the environment about the electron emissive surface” and “the environment immediately external to the detector.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitation “the gas flowing external to internal the particle detector” and “the particle detector gas.”  There is insufficient antecedent basis for these limitations in the claim. Further, the recitation of “particle detector gas” appears to be a typo.
Claim 23 recites the limitation “the gas pressure.”  There is insufficient antecedent basis for this limitation in the claim.

Claims 10-11, 13-15, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 10, the limitation “means for interrupting a flow of a gas external the particle detector into one or all of the one or more discontinuities” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In claim 23, the limitation “means for[,] increasing the gas pressure internal the particle detector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The above claims have been rejected for being indefinite. For the purposes of examination, the claims will be interpreted as best understood in light of the original disclosure.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11, 13-14, 16-18, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2014/0151549 A1 [Steiner].

Regarding Claim 1:
Steiner teaches a particle detector (abstract, Fig. 15 ) having one or more electron emissive surfaces (Fig. 15 (1520-1526)) and/or an electron collector surface (Fig. 15 (1530)) therein, the particle detector being configured such that in operation the environment about the electron emissive surface(s) and/or the electron collector surface is/are different to the environment immediately external to the detector (the environment around collector (1530) is different than the environment around detector (1500) at least in that it includes multiplied electrons and lacks ions of the ion beam). 

Regarding Claim 2:
Steiner teaches the particle detector of claim 1, comprising an enclosure configured to facilitate establishing and/or maintaining a difference in the environments about (i) the electron emissive surface(s) and/or the electron collector surface and (ii) the environment immediately external to the detector (Fig. 15 (1515) is a detector wall that facilitates establishing the claimed difference.). 

Regarding Claim 3:
Steiner teaches the particle detector of claim 2 configured so as to allow for user control of the environment about the electron emissive surface(s) and/or the electron collector surface such that the environment about the electron emissive surface(s) is different to the environment immediately external to the enclosure (paras 72, 76- the components, incuding the detector, are maintained at a vacuum atmosphere. That is to say, the user controls the environment to maintain a vacuum.). 

Regarding Claim 4:
Steiner teaches the particle detector of claim 1, wherein the environment about the electron emissive surface(s) and/or the electron collector surface is different to the environment immediately external to the enclosure with regard to the presence, absence or concentration of a contaminant species in the respective environments (ions of the ion beam are not present around the electron collector surface because they those ions are intercepted at dynode (1520). This amounts to a difference in environment.). 

Regarding Claim 5:
Steiner teaches the particle detector of claim 1, configured to decrease a vacuum conductance thereof compared with a similar or otherwise identical particle detector of the prior art that is not so configured (aperture (1510) decreases vacuum conductance between the interior of the particle detector and the area from which the ion beam arrives). 

Regarding Claim 6:
Steiner teaches the particle detector of claim 1, configured to operate such that a gas flowing external to internal the particle detector and/or from internal to external the particle detector does not have the flow characteristics of a conventional fluid (the vacuum pressures at which the particle detector operate, per paras 72 and 76, would make the gases therein behave in a fashion having different flow characteristics that a fluid at atmospheric pressure. For example, fluids in the vacuum chamber would expand in a different fashion.). 

Regarding Claim 7:
Steiner teaches the particle detector of claim 1, configured to lower the gas pressure internal the particle detector (para 76 –a vacuum pump provides this function). 

Regarding Claim 8:
Steiner teaches the particle detector of claim 7 that is configured to lower the gas pressure internal the particle detector sufficient to alter the flow characteristics of the gas flowing external to internal the particle detector and/or from internal to external the particle detector (para 76 –a vacuum pump provides this function).

Regarding Claim 9:
Steiner teaches the particle detector of claim 2, wherein the enclosure is formed from a single piece of material. 

Regarding Claim 10:
Steiner teaches the particle detector of claim 2, wherein the enclosure comprises one or more discontinuities (Fig. 15 (1510)), and the particle detector comprises means for interrupting a flow of a gas external the particle detector into one or all of the one or more discontinuities (in lieu of understanding what the “means for” limitation is referencing, it is noted that the mass analyzer describes in para 77 are external to the particle detector, and would interrupt a flow of gas into the detector in the fashion of a baffle. This is because each recited analyzer would obstruct a flow of gas towards the inlet of the detector). 

Regarding Claim 11:
Steiner teaches the particle detector of claim 10, wherein the discontinuity is dimensioned so as to limit entry of a gas external the particle detector into the particle detector (since (1510) is of a limited size, it limits the entry of gas into the detector). 

Regarding Claim 13:
Steiner teaches the particle detector of claim 10, wherein at least one of the one or more discontinuities, or all of the one or more discontinuities has a gas flow barrier associated therewith, the gas flow barrier configured so as to limit or prevent the linear entry of a gas 

Regarding Claim 14:
Steiner teaches the particle detector of claim 13, wherein the gas flow barrier comprise one or more walls extending outwardly from the periphery of the discontinuity ((1515)). 

Regarding Claim 16:
Steiner teaches the particle detector of claim 1, comprising an internal baffle (dynode (1520) acts as an internal baffle). 

Regarding Claim 17:
Steiner teaches the particle detector of claim 16, wherein the internal baffle interrupts a line of sight through the particle detector (dynode (1520) interrupts a line of sight through the particle detector). 

Regarding Claim 18:
Steiner teaches an apparatus (abstract, Fig. 16) comprising: 
a particle detector (Fig. 15) having one or more electron emissive surfaces (1520-1526) and/or an electron collector surface  (1530) therein, the particle detector being configured such that in operation the environment about the electron emissive surface(s) and/or the electron collector surface is/are different to the environment immediately external to the detector (the 
an off-axis input particle optic apparatus in functional association with the particle detector ((1510) is off axis at least in that it inputs a beam into (1500) off the axis of (1500)), wherein the off-axis input particle optic apparatus is configured to inhibit or prevent stagnation of a gas about the particle detector (the size of aperture (1510) inhibits stagnation of gas about the detector by allowing it to flow). 

Regarding Claim 21:
Steiner teaches the particle detector of claim 1, wherein the gas flowing external to internal the particle detector and/or from internal to external the particle detector gas is a particle carrier gas (any flowing gas is a particle carrier gas, since any gas can carry particles. As such, the inherent flow of gas into or out of the particle detector of Steiner is a particle carrier gas.). 

Regarding Claim 23:
Steiner teaches the particle detector of claim 1, configured to, or comprising means for, increasing the gas pressure internal the particle detector (it is unclear what structure is indicated by the above means for limitation. However, turning off the vacuum pump of Steiner would achieve this function. Therefore, the limitation is anticipated.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of US 2018/0247803 A1 [Brown].

Regarding Claim 15:
Steiner teaches the particle detector of claim 13, but fails to teach that the at least one of the gas flow barriers, or all of the gas flow barriers, is/are formed as a tube having an opening distal to the discontinuity, wherein the opening distal to the discontinuity is positioned on the 
Brown teaches a gas flow barrier positioned outside of a detector, i.e. Fig. 1B tube (134). Said tube is distal to the opening, i.e. the discontinuity, of the detector, as is shown in Fig. 1B. Further, the tube’s opening is positioned in the ion trap analyzer, which is operated at low pressures, thus limiting the entry of gas into the detector. It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the tube of Brown to connect the analyzer of Steiner to the detector of Steiner. One would have been motivated to do so since this would confine gases within the components of the device and thus allow for better control of gas movement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881